Citation Nr: 1827537	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-25 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2017, the Board determined that the issue of entitlement to service connection for TDIU had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter was remanded for further development.  The issue has now been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that he is unemployable including due to a service-connected right knee disability.  However, during the pendency of this appeal, the RO service-connected additional disabilities to include: lumbosacral strain secondary to service-connected total right knee replacement revision disability (10 percent disabling), and radiculopathy of the left lower extremities as secondary to the service-connected lumbosacral strain (10 percent disabling), and radiculopathy of the right lower extremity as secondary to the service-connected lumbosacral strain (10 percent disabling).  See April 2018 rating decision.  The Veteran's service connected disabilities also include total right knee replacement revision (60 percent disabling); right knee meniscectomy, degenerative joint disease (DJD) with instability (20 percent disabling); right knee meniscectomy with limited motion (10 percent disabling); ptosis, residuals of left eye laceration injury (10 percent disabling); and a right knee scar, s/p repaired ligament (noncompensable rating).  The Board notes that the Veteran now is at a combined disability rating of 80 percent for all of his service connected disabilities and therefore meets the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

The Board notes that the Veteran was afforded a series of examinations for these disabilities in July 2016.  Regarding the knee disability, the examiner opined that the Veteran cannot walk long distances, kneel down, or squat due to knee pain, to the point that any job that required him to get on his hands and knees or to walk long distances would be very difficult.  The examiner for his lumbosacral strain and bilateral radiculopathy disabilities noted that he is not able to walk long distances and has to be careful with lifting anything heavy, therefore it would be difficult to have a job that required repetitive lifting or walking long distances.  The examiner indicated that the Veteran's eye disability did not impact his ability to work.  Although these examinations did discuss functional impact of the Veteran's service-

Nonetheless, it appears from the record that VA examinations have been requested and are to be conducted to determine the current level of severity of some of his service connected disabilities to include his eye disability and scars.  See VMBS entry "other" dated April 13, 2018.  The scheduled examination may yield relevant evidence pertaining to the issue of entitlement to TDIU given that the examination is being scheduled for the purpose of determining the current level of severity of the service connected disability.  Therefore, the Board will defer action on the issue at hand until the pending VA examination(s) has been completed.  

Moreover, the Board notes that, although the VA examinations of record address the impact of the Veteran's service-connected disabilities on his employability, there is only limited information concerning whether these disabilities, alone or in combination, preclude his employability. Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the impact of his service-connected disabilities, alone or in combination, on his employability. 

Moreover, the record does not reflect that the RO has reconsidered the Veteran's TDIU claim in light of the recent grants of service connection for lumbosacral strain and bilateral lower leg radiculopathy.   Accordingly, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

After completing the VA examination requested for the service connected eye disability and associating the examination report with the claim file, readjudicate the Veteran's claim of entitlement to a TDIU with consideration of all of the service connected disabilities.  If the benefit sought on appeal remains denied, the AOJ should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


